Matter of State of New York v Nathaniel W. (2018 NY Slip Op 07583)





Matter of State of New York v Nathaniel W.


2018 NY Slip Op 07583


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


1087 CA 17-01450

[*1]IN THE MATTER OF THE APPLICATION OF STATE OF NEW YORK, PETITIONER-RESPONDENT,
vNATHANIEL W., FOR CIVIL MANAGEMENT PURSUANT TO ARTICLE 10 OF THE MENTAL HYGIENE LAW, RESPONDENT-APPELLANT.


SARAH M. FALLON, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, ROCHESTER (KAREN BAILEY TURNER OF COUNSEL), FOR RESPONDENT-APPELLANT. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Livingston County (Dennis S. Cohen, A.J.), entered May 2, 2017 in a proceeding pursuant to Mental Hygiene Law article 10. The order, among other things, committed respondent to a secure treatment facility. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order pursuant to Mental Hygiene Law article 10 determining, following a nonjury trial, that he is a dangerous sex offender requiring confinement (see § 10.03 [e]) and committing him to a secure treatment facility. We affirm.
We reject respondent's contention that the determination is against the weight of the evidence. Supreme Court "was in the best position to evaluate the weight and credibility" of the conflicting expert testimony presented and we see no reason to disturb the court's decision to credit the testimony of petitioner's expert (Matter of Allan M. v State of New York, 163 AD3d 1493, 1493 [4th Dept 2018] [internal quotation marks omitted]; see Matter of State of New York v Scott W., 160 AD3d 1424, 1426 [4th Dept 2018], lv denied 31 NY3d 913 [2018]; Matter of Billinger v State of New York, 137 AD3d 1757, 1758 [4th Dept 2016], lv denied 27 NY3d 911 [2016]).
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court